Exhibit 10.26

THIS NOTE IS SUBJECT TO THE TERMS OF A JUNIOR SUBORDINATION AGREEMENT, DATED AS
OF MAY 11, 2006, BETWEEN THE CIT GROUP/BUSINESS CREDIT, INC., WORLD FOCUS AND
ESSAR INFRASTRUCTURE LIMITED, F/K/A ESSAR GLOBAL LIMITED

PROMISSORY NOTE

 

$1,440,837.97

 

May 11, 2006

For value received, the undersigned, Aegis Communications Group, Inc., a
Delaware corporation (the “Company”), hereby PROMISES TO PAY to the order of
Essar Infrastructure Limited, f/k/a Essar Global Limited (the “Lender”), the
principal sum of $1,440,837.97 together with interest in arrears from and
including the date hereof on the unpaid principal balance until such principal
balance is paid in full. The Company agrees to make all payments under this
Promissory Note to the order of the Lender, in lawful money of the United States
of America and in immediately available funds, to such account or place as the
Lender may request in writing ten (10) days prior to any such payment.

The Company agrees to pay simple interest on the unpaid principal amount of this
Promissory Note until such principal amount shall be paid in full, simple
interest, at a rate per annum equal to 0.50% per annum above the rate of
interest per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on the Telerate Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at 11:00 A.M. (London time)
two business days before the first day of each Interest Period (defined below).

Each interest period shall be a period having a duration of three months (an
“Interest Period”). The initial Interest Period shall begin on the date hereof
and each subsequent Interest Period shall begin on the last day of the
immediately preceding Interest Period. Interest shall be payable in arrears at
the end of each Interest Period and shall be calculated on the basis of actual
number of days elapsed.

Notwithstanding any other provision of this Promissory Note, the Lender does not
intend to charge, and the Company shall not be required to pay, any interest or
other fees or charges in excess of the maximum permitted by applicable law; any
payments in excess of such maximum shall be credited to reduce principal
hereunder. Except as otherwise provided herein, all payments received by the
Lender hereunder will be applied first to costs of collection, if any, then to
accrued but unpaid interest and the balance to principal.

The Company shall pay interest on the amount of any principal, interest or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable on demand, at a
rate per annum equal at all times to two percent (2%) per annum above the rate
per annum of interest set forth in the second paragraph of this Note (the
“Default Rate”).



--------------------------------------------------------------------------------

Company shall repay the outstanding principal amount of this Promissory Note on
demand. Interest hereunder shall be payable on the last day of each Interest
Period in arrears commencing on May 12, 2006 (each such date being an “Interest
Payment Date”) with the final payment of all unpaid interest on the date
principal is paid in full hereunder.

The Company shall pay such interest only in cash, unless the Lender (in its sole
discretion) agrees such interest to be capitalized on any such Interest Payment
Date and added to the principal amount of this Promissory Note, which additional
amount shall bear interest and otherwise be payable in accordance with the terms
and conditions of this Promissory Note.

The Lender shall have the right at any time to request that any or all
capitalized interest added to the principal amount of this Promissory Note be
evidenced by a separate promissory note or notes in substantially the form of
this Promissory Note.

If any day on which a payment is due pursuant to the terms of this Promissory
Note is not a day other than a Saturday or a Sunday on which banks in the State
of New York are generally open for business (a “Business Day”), such payment
shall be due on the next Business Day following such date and interest shall
accrue on the accrued and unpaid interest during such extension of time;
provided, that any such interest accruing for such extension of time shall be
due and payable on the immediately succeeding Interest Payment Date.

This Promissory Note may be prepaid at any time, without premium or penalty, in
whole or in part, together with accrued interest to the date of such prepayment
on the portion prepaid. All prepayments made shall be recorded by the Lender
and, prior to any transfer hereof, indorsed on the grid attached as Annex I
hereto, which is part of this Promissory Note.

Upon failure or default in payment by the Company to pay all or any part of the
principal amount, interest or any other amount under this Promissory Note,
within 5 days of the date when due and payable or when declared due and payable,
(i) the Lender may by notice to the Company, declare this Promissory Note, all
interest thereon and all other amounts payable hereunder to be forthwith due and
payable, whereupon this Promissory Note, all such interest and all such other
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Company and (ii) the Lender may pursue its remedies against the
Company and the personal property of the Company in such order as the Lender
shall determine.

The Company agrees that, upon the acceleration of this Promissory Note following
the occurrence of an Event of Default that is not cured within the applicable
cure period, the Company shall pay to the Lender, in addition to principal and
accrued interest thereon, all out-of-pocket costs of collection of the principal
and accrued interest, including, but not limited to, all reasonable
out-of-pocket attorneys’ fees, court costs, and other reasonable out-of-pocket
costs and expenses of the Lender related to the enforcement of payment of this
Promissory Note. Such amounts which are not paid within 10 days after Lender’s
written demand therefor shall be added to the principal of this Promissory Note
and will bear interest at the Default Rate.



--------------------------------------------------------------------------------

No amendment, waiver, modification or supplement of any provision of this
Promissory Note, nor consent to any departure by the Company therefrom, shall in
any event be effective unless the same shall be in writing signed by the Company
and accepted and agreed to by the Lender and then such amendment, waiver,
modification, supplement or consent shall be effective only in the specific
instance and for the specific purpose for which given.

This Promissory Note is governed by and construed in accordance with, the laws
of the State of New York.

This Promissory Note may be assigned, in whole or in part, from time to time, by
the Lender, only with ten calendar days prior written notice to the Company.

This Promissory Note and the rights and obligations under this Promissory Note
are not assignable or delegable, directly or indirectly, in whole or in part, by
the Company, without the prior written consent of the Lender. This Promissory
Note shall be binding upon the Company, its permitted successors and its
assigns, and, in addition, shall inure to the benefit of and be enforceable by
the Lender and its successors and assigns. Whenever possible this Promissory
Note and each provision hereof shall be interpreted in such manner as to be
effective, valid and enforceable under applicable law. If, and to the extent
that, any such provision of this Promissory Note shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provisions hereof, and any
determination that the application of any provision hereof to any person or
under any circumstance is illegal and unenforceable shall not affect the
legality, validity and enforceability of such provision as it may be applied to
any other person or in any other circumstance. All rights and remedies provided
in this Promissory Note or any law shall be available to the Lender and shall be
cumulative.

Except as otherwise expressly provided herein, the Company hereby expressly
waives presentment, demand, and protest, notice of demand, dishonor and
nonpayment of this Promissory Note, and all other notices or demands of any kind
in connection with the delivery, acceptance, performance, default or enforcement
hereof, and hereby consents to any delays, extensions of time, renewals, waivers
or modifications that may be granted or consented to by the Lender with respect
to the time of payment or any other provision hereof.

No course of dealing between the Company and the Lender and no delay or failure
in exercising any rights hereunder in respect thereof shall operate as a waiver
of any rights of the Lender.

This Promissory Note, and the indebtedness of the Company to the Lender
evidenced hereby, shall not be subject to any set-off, recoupment or
counterclaim, each of which is hereby expressly waived by the Company with
respect to this Note and such indebtedness.



--------------------------------------------------------------------------------

The Company hereby irrevocably submits to the non-exclusive jurisdiction of any
United States Federal or New York State court sitting in New York City in any
action or proceeding arising out of or relating to this Promissory Note and
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court and irrevocably waives
any objection it may now or hereafter have as to the venue of any such suit,
action or proceeding brought in such a court or that such court is an
inconvenient forum. Nothing herein shall limit the right of the Lender to bring
proceedings against the Company in the courts of any other jurisdiction.

THE COMPANY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS PROMISSORY NOTE.

 

 

COMPANY:

 

AEGIS COMMUNICATIONS GROUP, INC.

By:

 

/s/ Deepak Rastogi

 

 

Name: Deepak Rastogi

 

Title: Vice President –Business Planning & Secretary



--------------------------------------------------------------------------------

Annex I

PREPAYMENTS

 

Date

   Amount Prepaid    Unpaid Balance   

Notation Made By

                                                                                